Case 2:20-cv-10478-JAK-KK Document 6 Filed 11/25/20 Page 1 of 5 Page ID #:18



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

    Case No.      CV 20-10478-JAK (KK)                                Date: November 25, 2020
    Title: Derrick H ill v. California



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


                  DEB TAYLOR                                           Not Reported
                   Deputy Clerk                                        Court Reporter


        Attorney(s) Present for Petitioner:                 Attorney(s) Present for Respondent:
                  None Present                                         None Present

Proceedings:        (In Chambers) Order To Show Cause Why The Petition Should Not Be
                    Dismissed For (1) Failure to Name Proper Respondent and (2) Failure To
                    Exhaust State Remedies

                                                    I.
                                              INTRODUCTION

         On October 12, 2020, Derrick Hill (“Hill”), who is currently confined at Substance Abuse
Treatment Facility and State Prison (“SATF-CSP”) in Corcoran, California, constructively filed 1 a
pro se Petition pursuant to 28 U.S.C. § 2254. See ECF Docket No. (“Dkt.”) 1, Pet. Hill challenges
his 2017 convictions in Los Angeles Superior Court for “aggravated mayhem,” “torture,” “injuring
spouse/cohabitant,” and “great bodily injury.” Id. at 2. The Petition sets forth two grounds for
habeas relief: (1) improper use of a prior conviction as impeachment evidence (“Claim One”) and
(2) violation of the Confrontation Clause for failure to call the complaining witness to testify
(“Claim Two”). Id. at 5–6.

       The Petition, however, appears subject to dismissal because (1) the Petition fails to name a
proper respondent and (2) Hill has not exhausted his state remedies with respect to Claim Two. The
Court will not make a final determination regarding whether the Petition should be dismissed,
however, without giving Hill an opportunity to address this issue.



1
        Under the “mailbox rule,” when a pro se prisoner gives prison authorities a pleading to mail
to court, the Court deems the pleading constructively filed on the date it is signed. Roberts v.
Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010) (citation omitted).

    Page 1 of 5                       CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk __
Case 2:20-cv-10478-JAK-KK Document 6 Filed 11/25/20 Page 2 of 5 Page ID #:19



                                                II.
                                            DISCUSSION

A.      THE PETITION FAILS TO NAME A PROPER RESPONDENT

         “[T]he proper respondent to a habeas petition is ‘the person who has custody over [the
petitioner].’” Rumsfeld v. Padilla, 542 U.S. 426, 434 (2004) (citations omitted). Thus, “the default
rule is that the proper respondent is the warden of the facility where the prisoner is being held[.]”
Id. at 435; see Stanley v. Cal. Sup. Ct., 21 F.3d 359, 360 (9th Cir. 1994) (as amended May 18, 1994)
(holding the proper respondent in a habeas action is “typically . . . the warden of the facility in which
the petitioner is incarcerated”); Brittingham v. United States, 982 F.2d 378, 379 (9th Cir. 1992) (per
curiam). The Ninth Circuit has held that the “[f]ailure to name the correct respondent destroys
personal jurisdiction.” Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir. 1996) (as amended May
8, 1996).

       Here, the Petition names California as Respondent. Dkt. 1 at 1. However, California is not
a proper respondent in a habeas petition. Nesbitt v. California, No. SACV 12-1786-PSG (RNB),
2012 WL 6645607, at *1 n.1 (C.D. Cal. Oct. 19, 2012), report and recommendation adopted sub
nom. Nesbitt v. Hutchens, 2012 WL 6643094 (C.D. Cal. Dec. 20, 2012) (“The Court notes that the
People of the State of California is not a proper respondent for a federal habeas petition.”).
Accordingly, the Petition is subject to dismissal for failure to name a proper respondent.

B.      THE PETITION IS A MIXED PETITION SUBJECT TO DISMISSAL

        A state prisoner must exhaust his or her state court remedies before a federal court may
consider granting habeas corpus relief. 28 U.S.C. § 2254(b)(1)(A); O’Sullivan v. Boerckel, 526 U.S.
838, 842 (1999). To satisfy the exhaustion requirement, a habeas petitioner must fairly present his or
her federal claims in the state courts in order to give the State the opportunity to pass upon and
correct alleged violations of the petitioner’s federal rights. Duncan v. Henry, 513 U.S. 364, 365
(1995) (per curiam). A habeas petitioner must give the state courts “one full opportunity” to decide
a federal claim by carrying out “one complete round” of the state’s appellate process in order to
properly exhaust a claim. O’Sullivan, 526 U.S. at 845.

         For a petitioner in California state custody, this generally means the petitioner must have
fairly presented his or her claims in a petition to the California Supreme Court. See id. (interpreting
28 U.S.C. § 2254(c)); Gatlin v. Madding, 189 F.3d 882, 888 (9th Cir. 1999) (applying O’Sullivan to
California). A claim has been fairly presented if the petitioner has both “adequately described the
factual basis for [the] claim” and “identified the federal legal basis for [the] claim.” Gatlin, 189 F.3d
at 888.

       The inclusion of both exhausted and unexhausted claims in a habeas petition renders it
mixed and subject to dismissal without prejudice. See Rose v. Lundy, 455 U.S. 509, 522 (1982) (“In
sum, because a total exhaustion rule promotes comity and does not unreasonably impair the
prisoner’s right to relief, we hold that a district court must dismiss habeas petitions containing both
unexhausted and exhausted claims.”).

        Here, Hill filed a petition for review with the California Supreme Court. Dkt. 1 at 3. Hill
raised three grounds in this petition: (1) “The court erred in failing to instruct,” (2) “The court erred
 Page 2 of 5                         CIVIL MINUTES—GENERAL                       Initials of Deputy Clerk __
Case 2:20-cv-10478-JAK-KK Document 6 Filed 11/25/20 Page 3 of 5 Page ID #:20



in admitting prior conviction,” and (3) “There was insufficient evidence to convict.” Id. The
second ground in the petition for review appears to be the same as Claim One of the instant
Petition, which disputes the use of a prior conviction as impeachment evidence. See id. at 6. The
petition for review with the California Supreme Court was denied. Id. at 3. Hence, it appears Claim
One was properly exhausted.

        With respect to Claim Two, however, this claim does not appear to have been exhausted on
direct appeal. Hill concedes his “Lawyer Steven Brody (SBN 271616) never addressed” or presented
Claim Two to the California Supreme Court. Id. at 7. In addition, Hill concedes he has never filed a
state habeas petition raising this claim. Id. at 3. The California Supreme Court thus has not ruled
on Claim Two, and this claim appears unexhausted.

       Accordingly, because the Petition contains both an exhausted and an unexhausted claim, it is
a mixed petition subject to dismissal without prejudice. See Rose, 455 U.S. at 522.

                                                III.
                                               ORDER

         Hill is therefore ORDERED TO SHOW CAUSE why the Petition should not be dismissed
for (1) failure to name a proper respondent and (2) failure to exhaust state remedies. Hill must
respond to this Order by filing a written response no later than December 16, 2020. Hill must
respond to this Order by (1) filing a request to amend the Petition to name the person who has
custody over Hill (e.g., the warden of SATF-CSP) as the respondent AND (2) pursuant to one or
more of the following options to explain why the Petition should not be dismissed for failure to
exhaust state remedies.

        Option 1 - Hill May Explain Claim Two is Exhausted: If Hill contends he has in fact
exhausted his state court remedies on Claim Two, he should clearly explain this in a written response
to this Order. Hill should attach to his response copies of any documents establishing that Claim
Two is indeed exhausted. Hill may also file a response and include a notice that if the Court still
finds Claim Two to be unexhausted, he alternatively selects one of the other options discussed
below.

        Option 2 - Hill May Voluntarily Dismiss Claim Two And Proceed Only On
Exhausted Claim One: If Hill wishes to proceed on the exhausted Claim One only, he may file a
request to voluntarily dismiss Claim Two. The Court advises Hill that if he elects to proceed now
with only his exhausted claim, any future habeas petitions containing Claim Two or other claims that
could have been raised in the instant Petition may be rejected as successive or may be time-barred.

        Option 3 - Hill May Request A Rhines Stay: Under Rhines v. Weber, a district court has
discretion to stay a petition to allow a petitioner time to present his unexhausted claims to state
courts. 544 U.S. 269, 276 (2005); Mena v. Long, 813 F.3d 907, 908 (9th Cir. 2016) (holding the
Rhines stay-and-abeyance procedure applies to both mixed and fully unexhausted habeas petitions).
This stay-and-abeyance procedure is called a “Rhines stay” and is available only when: (1) there is
“good cause” for the failure to exhaust; (2) the unexhausted claims are not “plainly meritless”; and
(3) the petitioner did not intentionally engage in dilatory litigation tactics. Rhines, 544 U.S. at 277–
78.

 Page 3 of 5                        CIVIL MINUTES—GENERAL                       Initials of Deputy Clerk __
Case 2:20-cv-10478-JAK-KK Document 6 Filed 11/25/20 Page 4 of 5 Page ID #:21



        Hill may file a motion for a Rhines stay and support his request by showing: (1) there is
“good cause” for the failure to exhaust; (2) the grounds raised are not “plainly meritless”; and (3)
Hill did not intentionally engage in dilatory litigation tactics. See id. Hill should include any
evidence supporting his request for a Rhines stay.

        Option 4 - Hill May Request A Kelly Stay: Under Kelly v. Small, if a petitioner dismisses
a mixed petition’s unexhausted claims, the court may stay the petition’s remaining exhausted claim
to allow the petitioner time to exhaust the unexhausted claims in state court. 315 F.3d 1063, 1070–
71 (9th Cir. 2003). This is called a “Kelly stay.” Unlike a Rhines stay, a Kelly stay “does not require
that a petitioner show good cause for his failure to exhaust state court remedies.” King v. Ryan, 564
F.3d 1133, 1135 (9th Cir. 2009).

        A Kelly stay involves a three-step procedure: “(1) a petitioner amends his petition to delete
any unexhausted claims; (2) the court stays and hold in abeyance the amended, fully exhausted
petition, allowing the petitioner the opportunity to proceed to state court to exhaust the deleted
claims; and (3) the petitioner later amends his petition and re-attaches the newly-exhausted claims to
the original petition.” Id. (citing Kelly, 315 F.3d at 1170–71). Thus, while “Rhines allows a district
court to stay a mixed petition, and does not require that unexhausted claims be dismissed while the
petitioner attempts to exhaust them . . . Kelly allows the stay of fully exhausted petitions, requiring
that any unexhausted claims be dismissed.” Id. at 1139–40 (emphasis in original) (citing Jackson v.
Roe, 425 F.3d 654, 661 (9th Cir. 2005)).

         While a Kelly stay does not require a showing of good cause, it requires compliance with the
one-year statute of limitations set forth in the Antiterrorism and Effective Death Penalty Act. 28
U.S.C. § 2244(d)(1). “A petitioner seeking to use the Kelly procedure will be able to amend his
unexhausted claims back into his federal petition once he has exhausted them only if those claims
are determined to be timely.” King, 564 F.3d at 1140–41. After expiration of the limitation period,
“a petitioner may amend a new claim into a pending federal habeas petition . . . only if the new claim
shares a ‘common core of operative facts’ with the claims in the pending petition; a new claim does
not ‘relate back’ . . . simply because it arises from the ‘same trial, conviction, or sentence.’” Id. at
1141 (citation omitted).

        Hill may file a motion for a Kelly stay and follow the three-step procedure above. First, Hill
must file a proposed notice voluntarily dismissing Claim Two. See id. at 1135. The Court will then
stay and hold in abeyance the fully exhausted Petition containing only the exhausted Claim One and
allow Hill the opportunity to exhaust the deleted Claim Two in state court. See id.

         Caution: Hill is cautioned that if he requests a stay and the Court denies the request for a
stay, or if Hill contends that he has in fact exhausted his state court remedies on all grounds and the
Court disagrees, the Court will dismiss the Petition for failure to exhaust state remedies. In addition,
the Court warns Hill that if Hill should later attempt to again raise any dismissed claims in a
subsequent habeas petition, those claims may be time-barred under the statute of limitations in
Section 2244(d)(1). 28 U.S.C. § 2244(d)(1) (“A 1-year period of limitation shall apply to an
application for a writ of habeas corpus by a person in custody pursuant to the judgment of a State
court.”). Accordingly, Hill may select options in the alternative.

        The Court expressly warns Hill that failure to timely file a response to this Order will
result in the Court dismissing this action without prejudice as a mixed petition, for failure to
 Page 4 of 5                        CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
Case 2:20-cv-10478-JAK-KK Document 6 Filed 11/25/20 Page 5 of 5 Page ID #:22



name a proper respondent, and/or for his failure to comply with court orders and failure to
prosecute. See FED. R. CIV. P. 41(b).

      The Clerk of Court is directed to serve a copy of this Order on Hill at his current
address of record.


        IT IS SO ORDERED.




 Page 5 of 5                     CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk __
